DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	Claims 1-15, filed 5/6/2021, are pending.


Priority
4.	Applicant’s claim for the benefit of prior-filed application 16/164,994, now US Patent 11,030,267, filed 10/19/2018, and US application 15/058,257, now US Patent 10,146,884 B2, filed 5/2/2016, and US application 13/944,356, now US Patent 9,311,287 B2, filed 7/17/2013, and US application 13/182118, now US Patent 9,411,793 B2, filed 7/13/2011, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  



Information Disclosure Statement
5.	Initialed and dated copy of Applicant's IDS form 1449, filed 5/6/2021 and 6/23/2021, are attached to the instant Office action.


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of U.S. Patent No. 10,146,884 B2 in view of Kang et al. (US Patent 8,635,205 B1).
Claims 1, 8, and 15 of US Patent 10,146,884 teach all the limitations of claims 1, 8, and 15 of the instant application, except for “selecting one or more search engine relevant elements from the second webpage in the first language associated with the original URL”, as recited in claim 1 and similarly in claims 8 and 15.
Kang teaches selecting one or more search engine relevant elements from the second webpage in the first language associated with the original URL. (column 7 lines 62 – column 8 line 24, local site names are identified from search results page interpreted as second webpage, column 12 lines 24-41, relevant portions of URLs associated with search results in a first language are identified, relevant portions interpreted as search engine relevant elements).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine the instant applications’ method, non-transitory medium, and system of providing dynamic language translation of webpage content with Kang’s ability to identify relevant portions of a URL in a first language for translation. This gives the user the ability to identify portions of URL that need to be translated for dynamic language translation. The motivation for doing so would be to provide local host names associated with languages in search results (column 1 lines 6-17).


Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang et al. (US Patent 8,635,205 B1) in view of Pan et al. (US Patent 7,058,626)
As per claim 1, Kang teaches A method implemented on a computer having at least one processor, storage, and communication platform for updating an URL, comprising the steps of: (see Abstract)
accessing from an Internet source, via a publicly available network path, a first webpage in a first language; (column 5 lines 26-62, search results page is received, including a local site page, the page in a local language)
identifying, from the first webpage in the first language, a link represented by an original URL associated with a second webpage in the first language; (column 5 lines 36-62, column 11 lines 11-37, search results presented on a page are associated with URLs, the URLs being a local site name associated with a first language)
selecting one or more search engine relevant elements from the second webpage in the first language associated with the original URL; (column 7 lines 62 – column 8 line 24, local site names are identified from search results page interpreted as second webpage, column 12 lines 24-41, relevant portions of URLs associated with search results in a first language are identified, relevant portions interpreted as search engine relevant elements).
generating, based on the one or more search engine relevant elements, a search engine optimized path (column 12 lines 31-59, column 16 lines 11-44, parsed host names from search results are translated to a local language, the translated host name incorporated into a URL)
and providing the updated URL in a translated first webpage in the second language. (column 12 line 60 – column 13 line 27, column 16 lines 45-64, translated URL provided in a page)
Kang does not explicitly indicate generating, based on the one or more search engine relevant elements, a search engine optimized path to be included in an updated URL corresponding to the original URL linking to a translated second webpage in a second language.
Pan teaches generating a search engine optimized path to be included in an updated URL corresponding to the original URL linking to a translated second webpage in a second language. (column 9 lines 24-53, column 12 lines 25-65, column 14 lines 5-41, a URL transformation is performed to transform an original URL with prefixes associated with different languages).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Kang’s method of retrieving and analyzing search results associated with URLs for language translation with Pan’s ability to perform URL transformation to modify URLs to incorporate prefixes associated with different languages. This gives the user the ability to update URLs for language translation. The motivation for doing so would be to provide search query services in different languages (column 1 lines 6-10).

As per claim 2, Kang teaches obtaining a translation of each of the one or more search engine relevant elements in the second language to generate one or more translated search engine relevant elements; (column 12 lines 31-59, translate relevant portion of URL into local language)
converting the one or more translated search engine relevant elements in the second language into a URL friendly format for the search engine optimized path; (column 12 lines 60 - column 13 line 27, update search result entry of URL)
and incorporating the search engine optimized path into the original URL to generate the updated URL. (column 13 lines 27-60, column 15 line 47-60, modified URL)
As per claim 3, Kang teaches the one or more search engine relevant elements are translated via human translation aided by machine translation. (column 12 lines 54-59, column 16 lines 45-64, language dictionary and translation software)
As per claim 4, Kang teaches the one or more search engine relevant elements are translated via machine translation edited by a human translator. (column 12 lines 54-59, column 16 lines 45-64, language dictionary and translation software)
As per claim 5, Kang teaches the one or more search engine relevant elements include at least one of: a title of the translated second webpage, a translation of a meta-description corresponding to the second webpage in the first language, a word appearing in the translated second webpage, and a combination thereof. (column 4 line 28 – column 5 line 3, page title and text snippet)
As per claim 6, Kang teaches the updated URL is pre-generated prior to being used to link to the second webpage in the second language. (column 16 lines 11-44, translated host names)
As per claim 7, Kang teaches receiving a request for accessing content in the second language on a webpage represented by the updated URL; (column 7 line 62 – column 8 line 24, search request in language)
identifying the original URL corresponding to the updated URL; (column 12 lines 31-41, URLs from results)
assessing content in the first language on a webpage represented by the original URL; (column 12 lines 42 – column 13 line 27, identify relevant URL portions and local site names for translation)
generating the content in the second language via translation of the accessed content in the first language; (column 12 lines 42-59, column 13 lines 16-41, translation operation)
and sending the content in the second language as a response to the request. (column 13 lines 42-60, updated results page)

As per claim 8, Kang teaches Machine readable and non-transitory medium having information recorded thereon for updating an URL, wherein the information, when read by a machine, causes the machine to perform the following steps: (see Abstract)
accessing from an Internet source, via a publicly available network path, a first webpage in a first language; (column 5 lines 26-62, search results page is received, including a local site page, the page in a local language)
identifying, from the first webpage in the first language, a link represented by an original URL associated with a second webpage in the first language; (column 5 lines 36-62, column 11 lines 11-37, search results presented on a page are associated with URLs, the URLs being a local site name associated with a first language)
selecting one or more search engine relevant elements from the second webpage in the first language associated with the original URL; (column 7 lines 62 – column 8 line 24, local site names are identified from search results page interpreted as second webpage, column 12 lines 24-41, relevant portions of URLs associated with search results in a first language are identified, relevant portions interpreted as search engine relevant elements).
generating, based on the one or more search engine relevant elements, a search engine optimized path (column 12 lines 31-59, column 16 lines 11-44, parsed host names from search results are translated to a local language, the translated host name incorporated into a URL)
and providing the updated URL in a translated first webpage in the second language. (column 12 line 60 – column 13 line 27, column 16 lines 45-64, translated URL provided in a page)
Kang does not explicitly indicate generating, based on the one or more search engine relevant elements, a search engine optimized path to be included in an updated URL corresponding to the original URL linking to a translated second webpage in a second language.
Pan teaches generating a search engine optimized path to be included in an updated URL corresponding to the original URL linking to a translated second webpage in a second language. (column 9 lines 24-53, column 12 lines 25-65, column 14 lines 5-41, a URL transformation is performed to transform an original URL with prefixes associated with different languages).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Kang’s method of retrieving and analyzing search results associated with URLs for language translation with Pan’s ability to perform URL transformation to modify URLs to incorporate prefixes associated with different languages. This gives the user the ability to update URLs for language translation. The motivation for doing so would be to provide search query services in different languages (column 1 lines 6-10).
As per claim 9, Kang teaches obtaining a translation of each of the one or more search engine relevant elements in the second language to generate one or more translated search engine relevant elements; (column 12 lines 31-59, translate relevant portion of URL into local language)
converting the one or more translated search engine relevant elements in the second language into a URL friendly format for the search engine optimized path; (column 12 lines 60 - column 13 line 27, update search result entry of URL)
and incorporating the search engine optimized path into the original URL to generate the updated URL. (column 13 lines 27-60, column 15 line 47-60, modified URL)
As per claim 10, Kang teaches the one or more search engine relevant elements are translated via human translation aided by machine translation. (column 12 lines 54-59, column 16 lines 45-64, language dictionary and translation software)
As per claim 11, Kang teaches the one or more search engine relevant elements are translated via machine translation edited by a human translator. (column 12 lines 54-59, column 16 lines 45-64, language dictionary and translation software)
As per claim 12, Kang teaches the one or more search engine relevant elements include at least one of: a title of the translated second webpage, a translation of a meta-description corresponding to the second webpage in the first language, a word appearing in the translated second webpage, and a combination thereof. (column 4 line 28 – column 5 line 3, page title and text snippet)
As per claim 13, Kang teaches the updated URL is pre-generated prior to being used to link to the second webpage in the second language. (column 16 lines 11-44, translated host names)
As per claim 14, Kang teaches the information, when read by the machine, further causes the machine to perform the steps of: receiving a request for accessing content in the second language on a webpage represented by the updated URL; (column 7 line 62 – column 8 line 24, search request in language)
identifying the original URL corresponding to the updated URL; (column 12 lines 31-41, URLs from results)
assessing content in the first language on a webpage represented by the original URL; (column 12 lines 42 – column 13 line 27, identify relevant URL portions and local site names for translation)
generating the content in the second language via translation of the accessed content in the first language; (column 12 lines 42-59, column 13 lines 16-41, translation operation)
and sending the content in the second language as a response to the request. (column 13 lines 42-60, updated results page)

As per claim 15, Kang teaches A system for updating an URL, comprising: (see Abstract)
at least one processor; (Figure 2 reference 220, 235, processor)
memory storing instructions; (Figure 2 reference 208, 241, memory)
and communication platform; (Figure 2 reference 223, 226, interface)
wherein when the at least one processor reads at least a portion of the instructions, the at least one processor is configured to: accessing from an Internet source, via a publicly available network path, a first webpage in a first language, (column 5 lines 26-62, search results page is received, including a local site page, the page in a local language)
identifying, from the first webpage in the first language, a link represented by an original URL associated with a second webpage in the first language, (column 5 lines 36-62, column 11 lines 11-37, search results presented on a page are associated with URLs, the URLs being a local site name associated with a first language)
selecting one or more search engine relevant elements from the second webpage in the first language associated with the original URL, (column 7 lines 62 – column 8 line 24, local site names are identified from search results page interpreted as second webpage, column 12 lines 24-41, relevant portions of URLs associated with search results in a first language are identified, relevant portions interpreted as search engine relevant elements).
generating, based on the one or more search engine relevant elements, a search engine optimized path to be included in an updated URL corresponding to the original URL linking to a translated second webpage in a second language, (column 12 lines 31-59, column 16 lines 11-44, parsed host names from search results are translated to a local language, the translated host name incorporated into a URL)
and providing the updated URL in a translated first webpage in the second language. (column 12 line 60 – column 13 line 27, column 16 lines 45-64, translated URL provided in a page)
Kang does not explicitly indicate generating, based on the one or more search engine relevant elements, a search engine optimized path to be included in an updated URL corresponding to the original URL linking to a translated second webpage in a second language.
Pan teaches generating a search engine optimized path to be included in an updated URL corresponding to the original URL linking to a translated second webpage in a second language. (column 9 lines 24-53, column 12 lines 25-65, column 14 lines 5-41, a URL transformation is performed to transform an original URL with prefixes associated with different languages).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Kang’s method of retrieving and analyzing search results associated with URLs for language translation with Pan’s ability to perform URL transformation to modify URLs to incorporate prefixes associated with different languages. This gives the user the ability to update URLs for language translation. The motivation for doing so would be to provide search query services in different languages (column 1 lines 6-10).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bennett (US Publication 2009/0287471 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168